      Case 1:17-cv-05156-RA-BCM Document 139 Filed 03/31/21 Page 1 of 2

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 03/31/2021


 MAHFUJUR RAHMAN AND LITON
 SHAH,

                              Plaintiffs,

                         v.                                     No. 17-CV-5156 (RA)

 RED CHILI INDIAN CAFE, INC.,                                           ORDER
 MOHAMMED MOJNU MIAH A/K/A
 SHEIKH MOHAMMED MOJNU, AND
 NOOR ISLAM A/K/A MOHAMMED
 HARUN MIAH,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

          Local Civil Rule 55.2(c) provides that, “[u]nless otherwise ordered by the Court,” papers

submitted in connection with an application for default judgment “shall simultaneously be

mailed to the party against whom a default judgment is sought at the last known residence of

such party (if an individual) or the last known business address of such party (if a person other

than an individual). Proof of such mailing shall be filed with the Court. If the mailing is returned,

a supplemental affidavit shall be filed with the Court setting forth that fact, together with the

reason provided for return, if any.”

          It appears that Plaintiffs’ default judgment papers were served on Defendants via email

but have not been mailed. See Dkt. 134. Accordingly, within two weeks of the date of this order,

Plaintiffs shall mail copies of their default judgment papers, see Dkts. 135–138, along with a

copy of this order, to Defendants’ last known addresses, and file proof of such mailings on the

docket.
      Case 1:17-cv-05156-RA-BCM Document 139 Filed 03/31/21 Page 2 of 2




       The Court will not hold a conference and will instead resolve this matter on the papers.

Notwithstanding that the remaining defendants’ answer has been stricken, see Dkt. 124,

Defendants may file any answering papers to Plaintiffs’ default judgment motion no later than

May 10, 2021, should they have a good-faith legal basis to assert that Plaintiffs are not entitled to

default judgment.

SO ORDERED.

 Dated:         March 31, 2021
                New York, New York
                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge




                                                 2
